Citation Nr: 1642508	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  98-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to an increased rate of disability compensation for dependents.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as well as an administrative decision issued in March 2016.  The claim has been transferred to the RO in Buffalo, New York.

In November 1998, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered the claim for TDIU.  In February 1999, the Board remanded the issue of entitlement to TDIU for further development, and by an April 2000 decision, the Board denied the claim.  The Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims (Court).  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (Joint Motion), requesting that the Court vacate the decision.  

In an April 2001 Order, the Court granted the parties' Joint Motion, vacated the Board's decision, and remanded the case to the Board for compliance with the directives specified by the Court.  In October 2003, the Board remanded the TDIU claim to the RO for further development consistent with the Court Order.

In February 2009, the Board remanded the claim on appeal for further development, and a January 2011 decision denied the Veteran's claim.  The Veteran subsequently appealed the decision to the Court.  While the case was pending, the parties filed a Joint Motion, requesting that the Court vacate the decision.  Thereafter, in an October 2011 Order, the Court granted the Joint Motion, vacated the Board's decision, and remanded the case to the Board for compliance with the directives specified by the Court.  

The Board remanded the issue of TDIU for further development in June 2012, in compliance with the Order.  The issue was remanded once again in March 2014.  The claim was recertified to the Board in May 2016, notwithstanding a June 2016 Deferred Rating Decision on this matter.

The issue of entitlement to an increased rate of disability compensation for dependents will be discussed further below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part


REMAND

In March 2014, the Board noted that the Veteran appeared to be currently employed; however, the record contained evidence that the Veteran may have been previously-precluded from obtaining and maintaining substantially-gainful employment during the 1990's.  Because the appellate period for the issue of entitlement to a TDIU extended back to 1995, the Board found that an opinion was necessary to ascertain whether the Veteran's service-connected disabilities affected his ability to secure or maintain substantially-gainful employment at any time during the appellate period.  In this case, that period began on July 1, 1995.

While a VA examination was conducted for the purpose of determining whether the Veteran's service-connected disabilities interfered with substantially-gainful employment following the 2012 Board decision, the examiner simply opined that the Veteran's service-connected disabilities do not as least as likely as not render him unable to obtain or maintain substantially-gainful employment, physical or sedentary.  As pointed out by the Veteran's representative, at no time did the examiner address the Veteran's disabilities retroactively, to include back to July 1995.  See Letter, December 3, 2013; see also VA examination report, May 2013.  Therefore, the Board remanded the issue for an additional VA examination in March 2014.  

In February 2015, several opinions were provided as to the Veteran's various disabilities, to include one which addressed his service-connected conditions in the aggregate.  Per a nurse practitioner, the Veteran was at least as likely as not unable to secure or maintain substantial gainful employment solely as a result of his service-connected disabilities since the time of separation from active service.  However, per the other simultaneous opinions authored by the same practitioner, the Veteran was employed at the time of the examination.  As such, these opinions contain internal inconsistencies which the Board is unable to resolve.  Further, in a March 18, 2016, VA Form 5655, Financial Status Report, the Veteran reported employment since April 2012.  (He was asked for employment information for the past two years.)

On remand, a Veteran's Health Administration Vocational Rehabilitation Specialist should conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.  Importantly, the specialist should determine, to the extent possible, the Veteran's complete occupational history with salary, the Veteran's current occupation with salary, whether the Veteran is underemployed and if so for how long, whether the Veteran lives below the poverty line and if so for how long, and any other evidence deemed pertinent to this case.

As to the second issue on appeal, the Board notes that several administrative decisions have been issued which have reduced the Veteran's benefit award as the result of a perceived overpayment.  Specifically, a January 2016 decision adjusted the Veteran's benefit award based on the removal of a dependent spouse from the date of a divorce, and declined to add a former spouse due to her death in May 2013 and a dependent child who graduated in May 2015.  The Veteran filed a timely Notice of Disagreement with regard to this issue in March 2016.  See 38 C.F.R. § 20.201 (2015).  While the Veteran' disagreed with this decision in March 2016, following a search of the Virtual VA and VBMS electronic records systems, a Statement of the Case (SOC) has not been prepared for this issue.  A statement of the case should therefore be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that the Veteran's former representative revoked her representation in June 2014.  Though this revocation was acknowledged in VA communications of record in May 2016, it does not appear that the Veteran has been contacted with regard to his lack of representation in this case.  The Board notes that a Veteran must be afforded the full right to representation in all stages of an appeal.  38 C.F.R. § 20.600 (2015).  As such, on remand, the Veteran must be afforded an opportunity to procure an additional representative, to include a Veterans Service Organization, who may wish to offer a written argument on the Veteran's behalf which must be considered by the RO prior to any additional development, to include the subsequent directives of this remand.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of his right to procure an additional representative, to include a Veterans Service Organization, who may wish to offer a written argument on the Veteran's behalf.  If such a representative submits an argument pertaining to the issues on appeal, such must be considered by the RO prior to any additional development, to include the subsequent directives of this remand.

2.  Furnish the Veteran and his representative, if applicable, with a Statement of the Case pertaining to the January 2016 denial of an increased rate of disability compensation for dependents.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue by filing a timely substantive appeal following issuance of an SOC. 

3.  The AOJ shall obtain a report from a Veteran's Health Administration Vocational Rehabilitation Specialist, after conducting a vocational assessment, to evaluate the impact of the Veteran's service-connected disabilities with regard to his ability to function in an occupational setting from July 1, 1995, to the present.  

As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.  Importantly, the specialist should determine, to the extent possible, the following:

A. The Veteran's complete occupational history from July 1, 1995, to the present, with salary;

B.  The Veteran's current occupation with salary;

C.  Whether the Veteran is working full-time, or, in the alternative, is underemployed and if so for how long;

D.  Whether the Veteran lives below the poverty line and, if so, for how long;

E. Any other evidence deemed pertinent to this case.

Attention is directed to the reports of February 2015 VA examinations and a March 18, 2016, VA Form 5655, Financial Status Report, as to employment of the Veteran.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed, and readjudicate the TDIU claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and any representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

